Order filed January 15, 2018




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00927-CV
                                  ____________

                 STEPHANIE LYNN CHATHAM, Appellant

                                        V.

                    BLAKE DWAYNE DOOLAN, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-241661

                                   ORDER

      Appellant’s brief was due January 2, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 8, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM